Citation Nr: 0810277	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-34 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to apportionment benefits in excess of 
$200.00 per month granted by the VA apportionment decision of 
November 26, 2003.

2.  Entitlement to effective date earlier than September 1, 
2003, for the increased apportionment.

[The issue of entitlement to an increased evaluation for low 
back pain with degenerative changes at the sacroiliac joint, 
currently evaluate as 20 percent disabling, is the subject of 
a separate decision of the Board.]


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to December 
1970.  The appellant is the custodian of P.S., the veteran's 
daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 special apportionment 
decision of the Milwaukee, Wisconsin Regional Office (RO) 
which denied an increased monthly apportionment of the 
veteran's Department of Veterans Affairs (VA) benefits for 
P.S., the veteran's daughter, greater than $60.00. 

In December 2003, the RO granted an increased apportionment 
in the amount of $200.00 per month, effective in December 
2003.  In January 2004, the appellant's representative 
informed the RO that the appellant continued to disagree with 
the amount assigned and that she further disagreed with the 
effective date assigned.  In an April 2006 supplemental 
statement of the case, the RO granted an effective date of 
September 1, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2007 letter, the RO recognized the appellant's 
request for a hearing before a Veterans Law Judge.  The RO 
explained that any such hearing would have to be conducted by 
the RO that had jurisdiction of the veteran's claims file.  A 
hearing was scheduled for January 2008 at the Waco, Texas, 
RO.  The appellant resides in Milwaukee, Wisconsin.  Notice 
of this hearing was provided by letter dated in December 
2007.  In the same month, the appellant responded that she 
was unable to travel out of state and canceled her hearing 
request.

The appellant may have a hearing in the RO that is local to 
her.  

Accordingly, the case is REMANDED for the following action:

Contact the appellant and explain to her 
that she may have a hearing before a 
Veterans Law Judge at the RO that is 
local to her, including by video 
teleconference.  Then, if she so chooses, 
schedule her for a hearing before the 
Board at an RO that is local to her.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).









